MICHAEL D. BURLESON V. STATE OF TEXAS










NO. 07-00-00383-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 16, 2000

______________________________



MICHAEL D. BURLESON,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE COUNTY COURT AT LAW NUMBER TWO OF LUBBOCK COUNTY;



NO. 96-488,530; HON. DRUE FARMER, PRESIDING

_______________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

Michael D. Burleson, appellant, appeals his conviction for unlawfully carrying a weapon.  Through two points of error, he alleges 1) that the trial court erred in forcing him to try his own case, 
pro se
, over his objection, and 2) that he provided himself ineffective assistance of counsel.  The State 1) conceded the accuracy of the first point, 2) acknowledged that appellant was denied his right to counsel, and 3) prayed that the judgment be reversed and the cause remanded for new trial.  The State having conceded reversible error 
viz-a-viz
 point one, we need not address point two.
(footnote: 1)  

Accordingly, the judgment is reversed and the cause is remanded for further proceedings.





Brian Quinn

   Justice





Do not publish.







































FOOTNOTES
1:1 
Because the State has admitted error occurred, we find oral argument would not significantly aid the court in determining the legal and factual issues presented in the appeal.  Therefore, the appeal is submitted without oral argument.  
Tex.R.App.P
. 39.8.